DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second flange covering the guidewire tract (as in claim t) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 (and thus any dependents) is objected to because of the following informalities:  in line 11, “the external plunger arm at the forward end thereof” lacks antecedent basis (“the forward end” specifically).  Appropriate correction is required. A similar issue exists in claim 30.
Claim 3 is objected to because of the following informalities: “the forward end of the barrel” lacks antecedent basis.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: “a width corresponding to guidewire track external wall” does not make grammatical sense.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16-19 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear how the second flange can cover (using a reasonable interpretation of cover) the guidewire tract without blocking said guidewire tract.
In claim 16 it is unclear how “a pair of external plunger arms” and “a pair of internal plunger arms” relate to “an internal plunger arm” and “an external plunger arm” in claim 1. It is treated as if “the internal plunger arm comprise a pair of internal plunger arms” and similar for the external plunger arms.
In claim 25, “the external plunger arms” lacks antecedent basis (claim 1 only has “arm”), yet claim 25 essentially requires two external plunger arms in order to form a gap therebetween.
The examiner cannot decipher claim 27. “wherein the second flange is corresponding to the wall in a lower surface thereof”, this seems to allude to a lower surface of the wall, but a lower surface with respect to what? How does the “in” change things? Applicant has previously referred to the different ends of the device as the forward and rear ends, so it is not seen as referring to an end of the barrel. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nerney (US 6,368,308).
Regarding claim 30, Nerney discloses a hand-held syringe, comprising: a plunger having a seal 20 at a forward end thereof, a plunger push button 23 at a rear end thereof, an internal plunger arm 18 attached at a rear end thereof to the plunger push button and to the seal at a forward end thereof (fig 2), and an external plunger arm 26 attached at a rear end thereof to the plunger push button (fig 1), the internal plunger arm being arranged co-axially with the external plunger arm and separated by a gap (fig 1); a first flange 24 that extends radially away from the external plunger arm at the forward end thereof (fig 2); a barrel 16 having a wall having a thickness that is accommodated by the gap (fig 2), at least a portion of the wall being disposed in the gap between the internal plunger arm and external plunger arm (fig 2), and a nozzle 14 at a forward end thereof; and a second flange 22 that extends radially away from the barrel at a rear end thereof, wherein the second flange partially overlaps the external plunger arm (fig 1) and includes an external arm passage that allows the external plunger arm to pass therethrough (fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 20, 23-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadini et al (US 6,217,558) in view of Garrison et al (US 2018/0008294).
Regarding claim 1, Zadini discloses a hand-held syringe (primarily figs 24 and 25 are mapped below, but fig 1 is used for some dependent claims and has equivalent structures) configured for integrated aspiration and guidewire operations, comprising: a plunger having a seal 326 at a forward end thereof, a plunger push button 380 at a rear end thereof, an internal plunger arm 324 attached at a rear end thereof to the plunger push button and to the seal at a forward end thereof (figs 24 and 25), a barrel 364, and a nozzle 332 at a forward end thereof; a second flange 362 that extends radially away from the barrel at a rear end thereof; and a guidewire tract 361 integrated with at least one of the plunger and the barrel (plunger in fig 24 and barrel in fig 1).  
While Zadini substantially discloses the invention as claimed, it does not disclose an external plunger arm attached at a rear end thereof to the plunger push button, the internal plunger arm being arranged co-axially with the external plunger arm and separated by a gap; a first flange that extends radially away from the external plunger arm at the forward end thereof, nor the wall having a thickness that is accommodated by the gap, at least a portion of the wall being disposed in the gap between the internal plunger arm and external plunger arm.
Garrison discloses a syringe body, with an alternative plunger design which may be utilized in two different manners, including single handed aspiration (figs 3 and 4). The plunger includes a seal 320 at a forward end thereof, a plunger push button (part of plunger pointed to by “125” in fig 1) at a rear end thereof, an internal plunger arm (fig 2) attached at a rear end thereof to the plunger push button and to the seal at a forward end thereof, an external plunger arm 130 attached at a rear end thereof to the plunger push button, the internal plunger arm being arranged co-axially with the external plunger arm and separated by a gap (fig 1), a first flange 305 that extends radially away from the external plunger arm at the forward end thereof (fig 1); a barrel 120 having a wall having a thickness that is accommodated by the gap, at least a portion of the wall being disposed in the gap between the internal plunger arm and external plunger arm (figs 1-4). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Garrison such that it includes an external plunger arm attached at a rear end thereof to the plunger push button, the internal plunger arm being arranged co-axially with the external plunger arm and separated by a gap; a first flange that extends radially away from the external plunger arm at the forward end thereof, and the wall having a thickness that is accommodated by the gap, at least a portion of the wall being disposed in the gap between the internal plunger arm and external plunger arm as taught by Zadini to allow for one-handed aspiration (among the other advantages in ¶7 of Zadini). 
Regarding claim 2, wherein the guidewire tract 15 is integral with the barrel and offset from a central longitudinal axis of the barrel (fig 1).  
Regarding claim 3, further comprising at least a barrel front opening 30 between the guidewire tract and the forward end of the barrel that allow fluid communication between a syringe cavity and a tunnel of guidewire tract (fig 1).  
Regarding claim 4, further comprising a guidewire tract valve 16 rear to the barrel front opening (fig 1).  
Regarding claim 8, wherein the nozzle overlaps the guidewire tract and extending beyond a forward end of the barrel, the nozzle including a nozzle lumen that, with the guidewire tract, forms a continuous tunnel along the syringe (figs 1 and 24).  
Regarding claim 9, wherein the guidewire tract is integral with the plunger and the barrel and is coaxial with a central longitudinal axis of the plunger and the barrel (fig 24).  
Regarding claim 10, wherein the guidewire tract includes a plunger guidewire tract 361 and a barrel guidewire tract 331 that form a continuous tunnel along the syringe (fig 24).  
Regarding claim 11, further comprising a guidewire tract valve 371 in the plunger guidewire tract in front of the rear opening of guidewire tract (fig 24).  
Regarding claim 12, further comprising an opening 315 in the seal to allow the plunger guidewire tract and the barrel guidewire tract to extend therethrough (fig 24).  
Regarding claim 20, wherein the external plunger arm is arcuate (see fig 1 of Garrison). While Zadini substantially discloses the invention as claimed, it does not explicitly disclose the internal plunger arm is arcuate. Figs 1 and 24 of Zadini show a syringe and the way a typically cylindrical structure has to be illustrated in two dimensions (see for example figs 1 and 2 of Zadini), it is also notoriously well known that syringes (and their plungers) are cylindrical (and thus arcuate as well). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Zadini such that the internal plunger arm is cylindrical/arcuate as it is a notoriously well-known shape for such a structure. 
Regarding claim 23, wherein the plunger push button has an opening 363 corresponding to the internal plunger arm in an inner surface thereof (fig 24).  
Regarding claim 24, wherein the plunger push button includes a gap to allow the guidewire tract therethrough and a groove on an upper inner surface (fig 24).  
Regarding claim 25, wherein the external plunger arms have a gap between thereof and that allows the guidewire tract therethrough (see fig 1 of Garrison, the external plunger arms enclose the syringe body, which in Zadini has the guidewire tract).  
Regarding claim 26, wherein the gap has a width corresponding to guidewire tract external wall (as the syringe body of Zadini can be considered the guidewire tract external wall, the enclosing external arms and their gap may be considered to correspond to the guidewire tract external wall).  
Regarding claim 27, see 112 above regarding the first part of the claim. The combination of Zadini and Garrison results in a device with second flange 362 of Zadini (310 in Garrison) corresponding/attached to a rear end of the barrel wall and an external arm passage (space between flanges 310 in Garrison) on either side of the tract (syringe barrel of Zadini) that allows the external plunger arm therethrough.
Regarding claim 29, further comprising a seal support (sides and rear of seal 326) extending from a rear surface of the seal towards the plunger push button (fig 24).  
Claims 13-15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadini et al (US 6,217,558) in view of Garrison et al (US 2018/0008294) and Ellsworth (US 3,325,061).
Regarding claim 13, while Zadini substantially discloses the invention as claimed, it does not disclose the second flange partially overlaps (via lugs 24 and 26) the external plunger arm and includes an external arm passage that allows the external plunger arm to pass therethrough. Ellsworth discloses a second flange 9 which partially overlaps external plunger arm 21 and includes an external arm passage that allows the external plunger arm to pass therethrough (fig 4- space formed by overlapping section). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Zadini such that the second flange partially overlaps the external plunger arm and includes an external arm passage that allows the external plunger arm to pass therethrough as taught by Ellsworth to prevent the external plunger arm from moving in a direction it shouldn’t.
Regarding claim 14, the external arm passage provides a groove that allows the external plunger arm to pass therethrough (see claims 1 and 13). While Zadini, Garrison and Ellsworth substantially disclose the invention as claimed, it is unclear if they disclose the external plunger arm extends further upward along the barrel than the internal plunger arm (as it is unclear how far the internal plunger arm extends into the seal). Figures 3 and 4 of Garrison and fig 1 of Ellsworth show the use of the device with the external plunger arm, such that it would be considered obvious to resize the device for different hand sizes and for delivery different amounts of fluid, as desired. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Zadini, Garrison and Ellsworth such that the external plunger arm extends further upward along the barrel than the internal plunger arm to accommodate different sized hands and different sized delivery amounts, as desired.
Regarding claim 15, while Zadini substantially discloses the invention as claimed, it does not disclose introducer that extends forward past the first flange. Ellsoworth disclose a terminal surface/introducer 28 which extends past the equivalent first flange 27 to assist in visual indication with corresponding indicia 29. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Zadini such that the barrel includes indicia and an introducer which extends forward past the first flange as taught by Ellsworth to assist the user in determining how much fluid has been dispensed and/or is left.

Regarding claim 21, while Zadini substantially discloses the invention as claimed, it does not disclose the external plunger arm and the internal plunger arm have a connector between them at their rear end. Ellsworth discloses a connector in the form of notches 22 and 23 which correspond to notches of plunger push button/head 19 (Col.2 ll 15-17). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Zadini such that the external plunger arm and the internal plunger arm have a connector between them at their rear end as taught by Ellsworth so that they may be separated for cleaning or in the event one piece breaks.
Regarding claim 22, while Zadini substantially discloses the invention as claimed, it does not disclose wherein at least one of the external plunger arm and the internal plunger arm have nubs. Ellsworth disclose nubs/roughened portion 27 for better frictional engagement with a user’s finger (Col.2 ll 22-24). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the combination of Zadini such that the external plunger arm has nubs as taught by Ellsworth for better frictional engagement with a user’s finger.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for the device of claims 1 and 2 further wherein the plunger push button includes an opening for the guidewire tract. While the embodiment of claim 24 shows the plunger push button having an opening for the guidewire tract, the embodiment in claim 2 is drawn to the fig 1 interpretation and is exclusive of fig 24. The claimed element cannot be incorporated into the embodiment in claim 1 without a significant rework of the device of Zadini.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion such that the first flange includes a gap for the guidewire tract, as the guidewire tract is internal to the syringe body and including a gap in the flange for the guidewire tract would require a significant rework of Zadini.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the prior art shows a pair of external plunger arms, the examiner did not find a teaching or suggestion for a pair of internal plunger arms as well, absent impermissible hindsight.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for moving the indicia (such as in Ellsworth) to the plunger arm AND making it luminescent, absent impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783